Citation Nr: 1308643	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  11-26 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the Veteran submitted a timely substantive appeal to perfect an appeal of a February 2008 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO determined that the Veteran's October 14, 2009 substantive appeal was not timely filed to perfect the appeal of a February 2008 rating decision.  

The Veteran testified at a videoconference hearing before the undersigned in January 2013; a transcript of those proceedings has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed a timely notice of disagreement following a February 2008 rating decision, and on July 21, 2009, was provided notice of the statement of the case, and informed that he had 60 days to perfect his appeal.

2.  The Veteran filed a substantive appeal on October 14, 2009, more than 60 days after the RO notified him of the statement of the case and over 1 year of notice of the rating action in the matter. 



CONCLUSION OF LAW

The October 2009 appeal as to the February 2008 rating decision is not timely. 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 20.200, 20.202, 20.302 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The issue of the timeliness of a substantive appeal is solely one of statutory and regulatory interpretation.  In such a case, the VCAA has no application.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Timeliness of the Appeal

An appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case (SOC) to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.30, 20.302(b) (2012).  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d) (2012).  The RO is authorized to close an appeal for the failure to submit a timely response to the SOC.  38 C.F.R. § 19.32 (2012).  The determination by the RO that a substantive appeal was not timely filed is an appealable decision.  38 C.F.R. § 19.34 (2012).  

In the present matter, the Veteran's claims to reopen previously denied claims for hypertension, an unspecified heart condition, dermatophytosis, gastroenteritis, plantar warts, and cellulitis with lymphangitis, were denied in a February 2008 rating decision.  Thereafter, the Veteran, represented by a private attorney appointed through a University of Detroit legal clinic, filed a timely notice of disagreement in April 2008.  

In February 2009, having not yet received an SOC, the Veteran's attorney submitted a letter to VA, in which he requested a status update on the appeal.  The attorney also informed VA that he could no longer continue his representation of the Veteran, because he had left private practice and taken a new employment position with the State of Michigan.  According to the attorney, it was his belief that the University of Detroit legal clinic would pass the case on to a different attorney, but instructed the RO to contact the Veteran directly until receiving notice that a new representative was appointed.  The attorney sent a copy of the letter to the Veteran.  There is no suggestion in the claims file that the RO ever received notice that a new attorney had been appointed through the University of Detroit legal clinic.

The RO prepared an SOC in July 2009, and sent a copy of that readjudication to the Veteran on July 21, 2009.  The notification letter accompanying the SOC informed the Veteran that he needed to file his substantive appeal within 60 days of the date of that notice.  Notably, the RO also sent a copy of the SOC to Disabled American Veterans (DAV), a Veterans Service Organization, despite the fact that there was not a VA Form 21-22 appointing DAV as his representative associated with the claims file at that time.  

The Veteran failed to file his substantive appeal until October 14, 2009, 85 days after the RO provided the Veteran with notice of the SOC.  At that time, DAV submitted a VA Form 9 on his behalf.  The Veteran had not submitted a request for an extension of time to file the substantive appeal.  

On October 21, 2009, the RO notified the Veteran that his appeal was untimely; subsequently the Veteran perfected this appeal concerning the timeliness of his October 14, 2009 substantive appeal.

The Veteran testified at a January 2013 videoconference hearing that he believed his appeal had been passed on to another attorney with the University of Detroit legal clinic.  He was under the impression that his appeal would still be perfected, despite his attorney's withdrawal from the representation.  Ultimately, he had to retrieve his records from the legal clinic.  Importantly, the Veteran acknowledged that VA did send him notice of its decisions directly.  The Veteran's DAV representative informed the undersigned that DAV filed the appeal as soon as the Veteran brought the file to the organization.  

The Board finds that the Veteran has not presented argument or evidence that changes the basic facts outlined above, or establishes a legal exception to the time limits in which to timely perfect an appeal.  The RO mailed notice of the SOC to the Veteran directly on July 21, 2009, but he failed to submit his substantive appeal until October 14, 2009, well after the 60-day window for filing the substantive appeal had expired.  The Board recognizes that the Veteran may have been confused over the status of his representation, but his attorney's February 2009 letter clearly indicated that no formal arrangements to hand the appeal off to another attorney had been made.  Even had he been under the assumption that he had an active representative during the 60 days following the July 21, 2009 notice of the SOC, the Veteran was appropriately informed by the notice letter that he had to file his appeal in a timely manner.  Further, it is evident that DAV was notified of the statement of the case in a timely fashion as well, as the July 2009 SOC was mailed directly to that organization.  

In summary, as the Veteran filed his substantive appeal both more than 60 days from the date that the RO mailed the SOC to him, and more than one year from the date the RO mailed notification of its rating decision to him, and as he did not submit a timely request for an extension of time to file the appeal, the substantive appeal is considered untimely.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The Board acknowledges that a timely substantive appeal is not a jurisdictional requirement.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the statutory timeline for the submission of a substantive appeal is not jurisdictional in nature and allowing VA to waive any applicable timeliness requirement in some circumstances).  In this case, however, the RO did not at any point accept the October 2009 substantive appeal as timely, and there is no suggestion that VA has waived the requirement for a timely substantive appeal; rather, the RO closed the Veteran's appeal for the failure to file a substantive appeal.  See id. at 46 (citing Roy v. Brown, 5 Vet. App. 554, 556 (1993) (affirming Board decision to dismiss appeal as untimely where veteran did not file timely Substantive Appeal and VA did not waive timely filing requirement)).  As such, the question before the Board is whether the Veteran submitted a timely substantive appeal, and the evidence clearly demonstrates that he did not. 


ORDER

The appeal concerning the timeliness of the substantive appeal of the February 2008 rating decision is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


